Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 10/17/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-4, 6-11, 14-17 and 21-26 renumbered 1-20 are allowed.

Reason for Allowance
The present invention is directed to system for facilitating Ad Hoc communication in dense areas.
Each independent claim identifies the uniquely distinct features, particularly:
wherein the external net uses a public wireless system provider communications system located external to the dense area; and 
wherein the first USD comprises a hardware processor configured to execute non- transient computer instructions for use in forming the internal net by: 
broadcasting an available signal; awaiting receipt of a first response to the available signal: 

forming the internal net when the sub-internal net does not exist; 
determining whether a sub-external net exists; and instructing the UHD to form the external net when the sub-external net does not exist.
The closest prior art:
Bennett (US 20130091209 A1) discloses a method for forming and managing social network groups (Fig 1-16).
Nandan (US 10034209 B1) discloses a method for traffic offloading in a dense area (Fig 1-8).
Dravida (US 20070010248 A1) discloses Methods for interworking of wireless wide area networks and wireless local area networks or wireless personal area networks.
All the prior art disclose conventional system for facilitating Ad Hoc communication in dense areas, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473